ps tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c jan tep ra’ u i l xxxxxxxxxxxxxkxxkx xxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxkx legend taxpayer a individual b ira x ira y bank f bank b amount d amount c amount e date date date xxxxxxxxxxxxxxxxxxxxk xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxkxkk xxxxxxxxxxxxxxxkxkxxkxxk xxxxxxxxxxxxxxxxxxxxkx xxxxxxxxxxxxxxxxxxkxk xxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxkxkk xxxxxxxxxxxxxxxxkxxkx xxxxxxxxxxxxxkxxxkxx xxxxxxxxxxxxxxxxkxk xxxxxxxxxxxxxxxxxkxk dear xxxxxxxx this is in response to a request dated xxxxxxxx as supplemented by correspondence dated xxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she received distributions from ira x and ira y totaling amount e taxpayer a asserts that her failure to accomplish a timely rollover within the 60-day period prescribed by sec_408 of the code was due to a non-ira certificate of deposit cd opened by bank b rather than an ira cd as taxpayer a intended taxpayer a's husband individual b who passed away on date established ira x and ira y cds with bank f prior to his death on date when the cds reached their maturity_date taxpayer a withdrew funds totaling amount e from ira x and ira y on date taxpayer a went to bank b with the intent to rollover amount e into a new ira cd at bank b within the day rollover period taxpayer a is inexperienced with managing her investment accounts as they were solely handled by her husband taxpayer a relied on bank b to roll over amount e into the same type of ira accounts that her husband had and was not aware that the funds were inadvertently rolled over into a non-ira cd taxpayer a believed that the cd was an ira cd taxpayer a did every thing necessary to effect the desired rollover to an ira within the day rollover period and she believed that the rollover had been completed based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount d amount e less amount c the amount of the required_minimum_distribution sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 rb date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount e was caused by bank b opening a non-ira cd rather than an ira cd as taxpayer a intended therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d amount e less amount c you are granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being forwarded to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxx sincerely yours p - ada pery laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxaxxxxx ax xaxxaxxkxkxkx
